Title: [From Thomas Jefferson to Benjamin Harrison, 12? June 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 12? June 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p 44 (12 June): “The Speaker laid before the House a letter from the Governor, enclosing several others from the President of Congress, with sundry acts and resolutions of that body.” Not located. Enclosures not clearly identifiable.]
